Citation Nr: 1307831	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  03-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical nerve damage with decreased strength of both arms, including as a result of in-service explosive impact.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and was awarded a Purple Heart, a Combat Infantryman Badge, and a Bronze Service Star with "V" device for his service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA), Roanoke, Virginia, Regional Office (RO), which inter alia denied service connection for cervical nerve damage with decreased strength of both arms, and determined that new and material evidence had not been received to reopen service connection claims for bilateral hip, tinea pedis and onychomycosis of both feet, and bilateral carpal tunnel (CTS) disabilities.  The Veteran disagreed with the decision and subsequently perfected an appeal.

In April 2006, the Veteran testified before the undersigned acting Veterans Law Judge sitting at the Board in Washington, DC.  A copy of the hearing transcript is of record and has been reviewed.

In a September 2010 decision, the Board denied service connection for cervical nerve damage with decreased strength of both arms, bilateral hip disability, tinea pedis and onychomycosis of both feet, and bilateral CTS disabilities.  The Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court affirmed the September 2012 Board decision in part, and remanded the issues of service connection for cervical nerve damage with decreased strength of both arms and a bilateral hip disability for further consideration.  As such, the only issues remaining before the Board to be discussed in this decision are as mentioned on the title page.

(The issues of service connection for bilateral pes planus, entitlement to an earlier effective date for a disability rating of 70 percent for posttraumatic stress disorder, and entitlement to an earlier effective date for a disability rating of 10 percent for a scar of the left forearm are discussed in a separate decision.)

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he presently has a cervical spine disorder and a bilateral hip disorder as a result of an in-service combat injury.

The Veteran has submitted his citation for a Bronze Star medal with "V" for valor and has testified before the undersigned.  According to the citation, the Veteran left the driver's hatch of his APC to take ammunition to his troops.  He also repaired a jammed gun and reset the barrel of another, adjusting the headspace to allow accurate fire.  In these actions, the citation describes, the Veteran acted with disregard for the intense volume of hostile fire directed toward his own APC.  According to his representative's explanation and the schematics of the APC furnished at the hearing, both the driver and the gunner of an APC had hatches leading to the outside of the APC from the roof of the interior of the vehicle.  A .50 caliber machine gun was mounted on the outside of the vehicle and, in order to fire the weapon, the gunner had to situate himself half in and half out of the vehicle.  The Veteran's testimony is that, in addition to the actions described in the citation, he was in the act of following orders to move his APC out of the line of fire when an RPG detonated in front of his APC.  He was hit with shrapnel, including in the left forearm, and the force of the impact threw him through the hatch opening to the floor of his APC.  In falling, he struck various parts of his body against the APC, including the hatch, pole, and interior, sustaining injury to his neck, back, and hips.  Yet, despite his injuries, he persisted in getting his APC, and another that was disabled, out of the line of fire.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  Furthermore, a veteran's assertions regarding an injury during combat shall be accepted if consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In accordance with 38 U.S.C.A. § 1154, the Board accepts the Veteran's version of these events.

The Veteran was afforded VA compensation and pension examinations in February 2007 and June 2008.  The same examiner offered the opinions given in both examination reports.  In offering a rationale for his negative nexus opinion, the examiner commented that "[t]here is no indication of any problems with his hips while he was on active duty."  The examiner further explained that he was "unable to find any evidence of a fall through the hatch of an APC as a result of explosive impact in combat.  Therefore, any injury could not be related to that since there is no evidence that it ever occurred."  The examiner remarked that the absence of evidence of such an injury "is another reason for not approving this as a service-connected problem."

In the March 2012 Court decision, the Court indicated that as a combat veteran, the Veteran's statements had not been properly considered.  The Board has previously conceded the Veteran's exposure to combat.  As such, the Veteran should be afforded a new VA examination-one in which the examiner is instructed that the Board finds the Veteran's statements of an in-service fall through the hatch of an APC to be competent and credible evidence of an in-service event.

Similarly, the Veteran has reported continuity of symptoms of hip pain and neck pain since service, and the VA examiner did not consider these reports of continuity of symptoms since service in the February 2007 and June 2008 opinions provided.  

Significantly, the record reflects that that the Veteran has experienced intervening hip injury and hip necrosis since discharge from service; however, these intervening medical issues are not dispositive of the appeal.  There still remains the possibility of residuals from the Veteran's in-service explosive impact injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of treatment accorded the Veteran at the VA Medical Center (VAMC) in Salem, Virginia that are not already of record.

2.  Schedule the Veteran for a VA examination(s) by the appropriate specialist(s) (NOT the examiner who performed the February 2007 and June 2008 examinations) to determine the nature, extent, and etiology of any manifested cervical spine disorder with neurological damage and manifestations of weakness in the upper extremities and/or bilateral hip disabilities.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence, the Veteran's testimony before the undersigned acting Veterans Law Judge, the citation and schematic of the APC, and a copy of this decision and remand, must be sent to the examiner(s) for review.  

The examiner(s) is to be instructed that the Board finds the Veteran's account of an in-service fall through the hatch of an APC to be competent and credible.

The examiner(s) are asked to provide opinions for the following questions:

(1)  Is it at least as likely as not (a 50 percent or greater probability) that any manifested cervical spine and upper extremity disabilities and/or bilateral hip disabilities are the result of the Veteran's in-service injuries, including injuries sustained during a fall through the hatch of his APC as the result of explosive impact during combat?  In answering this question, the examiner must consider the Veteran's reports of continuity of symptoms since service; the Board's finding that the Veteran's reports of the claimed in-service injury are found to be true; and, the examiner must consider the entire medical record which shows evidence of intervening injur(ies) which may or may not have been the initial injury to the neck and/or hips.  

(2)  In the alternative, is it at least as likely as not that the Veteran's manifested cervical spine and upper extremity disabilities and/or bilateral hip disabilities are in any way the result of his active service?

The examiner(s) are asked to provide a complete rationale for their opinions. 

3.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  After undertaking any other development deemed essential, readjudicate the Veteran's claims for service connection for cervical nerve damage with decreased strength of both arms, including as a residual of in-service explosive impact during combat, and bilateral hip disabilities, with application of all appropriate laws and regulations, including consideration of Allen v. Brown, 7 Vet. App. 439, 448 (1995), if applicable, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, furnish him with an SSOC and afford a reasonable period of time within which to respond before returning the case to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



